Case 1:16-cr-20549-RNS Document 1530 Entered on FLSD Docket 12/10/2020 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                            Case No. 16-CR-20549-SCOLA/OTAZO-REYES

   UNITED STATES OF AMERICA

   v.

   PHILIP ESFORMES,

                     Defendant.
   _________________________________/

                  FILTER TEAM’S AGREED MOTION FOR PROTECTIVE ORDER

             The filter team for the United States, by its undersigned attorney, respectfully files this

   agreed motion for a protective order relating to access to filter side materials. The parties hereby

   stipulate that good cause exists for the enclosed protective order.

             In connection with prior proceedings before this Court regarding defendant Phillip

   Esformes’s motion to dismiss the indictment (DE#278) and motion to disqualify the prosecution

   team (DE#275), certain portions of the record were submitted to the Court under seal and were

   made accessible only to the government’s filter team and not to the government’s prosecution team

   (“filter side materials”). These filter side materials include filings that contained potentially

   privileged material, certain recordings, certain exhibits, certain materials seized during a search

   warrant that were identified by the defense as potentially privileged, and unredacted transcripts of

   portions of hearings where the government’s prosecution team was excluded from the courtroom.

   The filter side materials remain in the custody and control of the government’s filter team,

   specifically Trial Attorney Catherine Wagner and Paralegal Specialist Suzanne Bartone (the “filter

   team”).

             The filter team proposes the following terms as part of the protective order:

             1.     The parties agree that Paul T. Crane of the Appellate Section of the Criminal



                                                      1
Case 1:16-cr-20549-RNS Document 1530 Entered on FLSD Docket 12/10/2020 Page 2 of 3




   Division, as well as one supervisor and one paralegal from the Appellate Section of the Criminal

   Division, may be permitted access to the filter side materials for the limited purpose of litigating

   defendant’s direct appeal of the judgment of conviction and sentence pending in the Eleventh

   Circuit, and that Mr. Crane and the designated supervisor and designated paralegal may

   communicate with members of the filter team concerning legal and factual issues associated with

   the filter side materials for that same limited purpose.

          2.      Mr. Crane and the designated supervisor and designated paralegal will maintain

   securely and will not disclose those materials to anyone else in the Department of Justice, except

   for members of the government filter team identified above, absent further order of this Court or

   the Court of Appeals.

          3.      Mr. Crane and the designated supervisor and designated paralegal will not be

   involved in any way with further proceedings against or investigations of Mr. Esformes related in

   any way to this prosecution, including but not limited to retrial or other further proceedings on

   remand, any new trial after dismissal, and decisions regarding whether to take further action

   against Mr. Esformes. Subject to the restrictions contained in this Order, Mr. Crane and the

   designated supervisor and designated paralegal may be involved in further appeals arising out of

   this prosecution.

          4.      The parties agree that providing Mr. Crane and the designated supervisor and

   designated paralegal access to the filter side materials as contemplated by this protective order will

   not provide cause to disqualify a member of the government’s prosecution team.

          5.      Nothing contained in this Order shall preclude any party from applying to this Court

   or the Court of Appeals for further relief or for modification of any provision hereof.




                                                     2
Case 1:16-cr-20549-RNS Document 1530 Entered on FLSD Docket 12/10/2020 Page 3 of 3




          Mr. Crane has conferred with counsel for Mr. Esformes, who do not object to the enclosed

   protective order with the above terms. Accordingly, the filter team for the United States asks the

   Court to adopt the enclosed protective order in full.

                                                 Respectfully submitted,

                                        By:      /s/ Catherine Wagner
                                                 Catherine Wagner
                                                 Filter Team
                                                 U.S. Department of Justice
                                                 Criminal Division, Fraud Section
                                                 Catherine.Wagner@usdoj.gov
                                                 (202) 794-0097


                                CERTIFICATE OF CONFERENCE

          I hereby certify that on December 2, 2020, the United States conferred with counsel for

   Mr. Esformes, who do not object the filter team’s request.

                                                           /s/ Catherine Wagner
                                                           Catherine Wagner
                                                           Filter Attorney


                                    CERTIFICATE OF SERVICE

          I hereby certify that on December 10, 2020, this document was served on the Clerk’s Office

   in the Southern District of Florida and on Defense counsel via ECF.

                                                           /s/ Catherine Wagner
                                                           Catherine Wagner
                                                           Filter Attorney




                                                    3
